 



Exhibit 10.27
THE ALLIED DEFENSE GROUP, INC.
MECAR CERTIFICATE
     The undersigned, being the duly elected Chief Executive Officer and
President of The Allied Defense Group, Inc., a Delaware corporation (the
“Company”), hereby represents, warrants and certifies solely in his capacity as
Chief Executive Officer and President (and not individually), to the Buyers
pursuant to Paragraph 1(c) of the Securities Purchase Agreement, dated as of
June 19, 2007 (the “Securities Purchase Agreement”), by and among the Company
and the investors identified on the Schedule of Buyers attached thereto, as
follows (capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Securities Purchase Agreement):

  1.   On July 11, 2007, Mecar S.A. (the “Supplier”) and Mecar LTD (E.C.) (the
“Buyer”) signed and delivered that certain contract (the “MECAR Contract”),
whereby the Buyer and the Seller have agreed on certain terms and conditions
with respect to orders for the delivery of product for a minimum aggregate value
of EUR 110,000,000, to be executed in two tranches, over a two-year period as
follows:

  (a)   The first tranche of the MECAR Contract shall have a value of not less
than EUR 60,000,000.     (b)   The orders under the MECAR Contract shall have
firm fixed price, and all currency risk shall be borne by the Supplier.     (c)
  For each tranche of the MECAR Contract, (i) the Buyer will provide a down
payment of 15-20% against a Counter Bank Guarantee provided by the Supplier,
(ii) the Buyer will pay 70-75% of the contract price for each partial shipment
and (iii) the remaining 10% will be paid upon completion of the contract.    
(d)   In accordance with the MECAR Contract, the Buyer may inspect and
accept/reject the supplied materials within three months from delivery.     (e)
  Under the MECAR Contract the maximum fine for delay in delivery is 12% of the
total value of the goods not delivered.     (f)   The terms of the MECAR
Contract provide that costs of transport, shipping, and insurance will be paid
by the Supplier to the port of entry.

  2.   As of the date hereof, the MECAR Contract has been executed and delivered
on behalf of the Buyer and the Supplier and constitute the legal, valid and
binding obligations of the Buyer and the Supplier enforceable against the Buyer
and the Supplier in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.     3.   On July 11, 2007, the Company issued a
press release announcing the execution and delivery of the MECAR Contract.

[The remainder of the page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this certificate this 11th
day of July, 2007.

     
 
  John J. Marcello
 
  Chief Executive Officer and President
 
  The Allied Defense Group, Inc.
 
  8000 Towers Crescent Drive, Suite 260
 
  Vienna, VA 22182

 